Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 27, 2015

                                           No. 04-15-00637-CV

                                        IN RE Anna T. MUENZ

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On October 12, 2015, relator filed a petition for writ of mandamus followed by a motion
to accelerate or, alternatively, to stay the underlying proceedings pending a ruling on the
mandamus petition. The court has considered the petition for writ of mandamus and is of the
opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and motion to accelerate or stay are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 27, 2015.


                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 2013-PC-2901, styled In the Guardianship of Anna Muenz An
Incapacitated Person, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Kelly Cross presiding.